

116 S3938 IS: Hand Sanitizer Guidance Extension Act of 2020
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3938IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Thune (for himself, Mr. Braun, Mr. Grassley, Mr. Rounds, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo extend Federal guidance concerning the use of certain alcohol-based hand sanitizer during the coronavirus public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Hand Sanitizer Guidance Extension Act of 2020.2.Federal guidance on hand sanitizer(a)Extension of Federal guidanceThe Food and Drug Administration guidance entitled Guidance for Industry: Temporary Policy for Preparation of Certain Alcohol-Based Hand Sanitizer Products During the Public Health Emergency (COVID–19), initially released on March 23, 2020, and updated on April 15, 2020, and on June 1, 2020, shall remain in effect until the date that is 2 years after the date of enactment of this Act. (b)Effect of extensionDuring the 2-year period described in subsection (a), the Food and Drug Administration shall permit the production, sale, and use of hand sanitizer, consistent with the guidance described in subsection (a), provided that such hand sanitizer is manufactured using only the following ingredients in the preparation of the product:(1)(A)Subject to subsection (c), alcohol (ethanol) that is not less than 94.9 percent ethanol by volume; or(B)United States Pharmacopeia grade isopropyl alcohol. (2)United States Pharmacopeia grade or Food Chemical Codex grade glycerin (glycerol).(3)Hydrogen peroxide.(4)Sterile water meeting United States Pharmacopeia specifications for purified water. (c)Ethanol produced in certain facilitiesEthanol produced in facilities normally producing fuel or technical ethanol may be used as described in subsection (b)(1)(A) only if such ethanol—(1)meets United States Pharmacopeia or Food Chemical Codex grade requirements;(2)has been screened for any other potentially harmful impurities not specified in the United States Pharmacopeia or Food Chemical Codex requirements; or(3)has otherwise been approved for use by the Food and Drug Administration. (d)Automatic extensionThe effective period of the guidance described in subsection (a) shall automatically be extended for 1 additional year if the Secretary of Health and Human Services determines that a public health emergency exists at the time that the 2-year period described in subsection (a) expires. (e)ExemptionIf the Commissioner of Food and Drugs determines that a public health emergency requires that the requirement for the use of denatured alcohol be reduced, or requires a waiver of any other requirement with respect to hand sanitizer under the guidance, the Commissioner of Food and Drugs may waive or reduce such requirement, as applicable. 